[robsenglenofferletter_image1.gif]

Exhibit 10.1
November 14, 2014


Glen Robson


Dear Glen,


VeriFone, Inc. (“Verifone”) is pleased to offer you the exempt position of EVP,
Global Head of Terminal Solutions of Verifone, Inc., reporting to Verifone’s
CEO. Verifone may withdraw the offer set forth in this letter at any time prior
to your acceptance for any reason. All figures herein are in USD.
You will be located out of the Verifone San Jose, California offices. You will
have a starting annual salary of $450,000. You will also be eligible for an
annual target bonus of 100% of annual salary based on the achievement of certain
company-wide corporate financial performance objectives and your individual
scorecard objectives, as set by the Verifone Board of Directors and the Verifone
CEO, all per the terms of the Verifone Variable Incentive Plan (“VIP Plan”). The
bonus payout may be further adjusted by the Verifone Board of Directors and the
Verifone CEO to be from 80% to 120% of actual target achievement based upon your
personal performance, including but not limited to your leadership, succession
planning and team development for the measurement period. The bonus target is
prorated for any partial fiscal year that you are employed with us (e.g. for
fiscal 2015) and you will not be eligible for any bonus payment if you are not
employed by Verifone at the end of the relevant period for such bonus payment.
Further VIP Plan information will be separately provided.


Further, you will receive a payment of $1,600,000 (the “Sign-on Bonus”) payable
within ten (10) business days after your initial employment commencement date.
If Verifone terminates your employment for Cause or you resign without Good
Reason (in each case, as defined in Verifone’s Executive Severance Policy)
within two (2) years of your employment commencement date, you will return to
Verifone the entire Sign-on Bonus within one (1) year of such termination. If
Verifone terminates your employment for Cause or you resign without Good Reason
from two (2) years of your employment commencement date through the end of three
(3) years from your commencement date, you will return $1,000,000 of the Sign-on
Bonus within one (1) year of such termination.


You will also be covered under the Verifone Executive Severance Policy (such
policy as referenced in the Company’s 2013 annual proxy), and will be
indemnified with respect to your employment as an executive of the Company to
the fullest extent permitted under the Company’s certificate of incorporation
and bylaws.


In addition, you will receive initial restricted stock units (“RSU”) grant with
a value of $3,000,000 (the “Initial RSU Grant”). The actual number of RSUs will
be confirmed on the grant date and will be calculated based on dividing the
above grant date value by the per RSU award value applicable on the grant date
(pursuant to Verifone’s standard award grant and valuation policies and to be
granted within sixty days of your commencement of employment). The initial RSU
Grant will cliff vest fifty percent (50%) on each of the first and second
anniversaries of the grant date, provided that you continue to be employed by
Verifone on the applicable vesting date. You will also be eligible to be
considered for annual equity grants targeted at $1,750,000 per year, based upon
your annual performance, the Company’s financial performance, and in accordance
with the Company’s general compensation policy for executives (these grants are
at the sole discretion of the Compensation Committee and the Board, and are not
guaranteed in any manner). All vesting is subject to your continual employment
by Verifone on the applicable equity award vesting date. The awards will be
subject to the terms and conditions of the applicable Verifone stock plan and
Verifone award grant agreements under which the awards are granted.


With respect to your future relocation to California, Verifone will pay for or
reimburse you for reasonable expenses actually incurred in and related to your
relocation, subject to a maximum cap of $150,000. You agree to provide copies
of any receipts as reasonable requested by Verifone to validate and process such
reimbursement. You agree that you will be solely responsible for any income tax
consequences associated

VERIFONE, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.Verifone.com



--------------------------------------------------------------------------------

[robsenglenofferletter_image1.gif]

with such payments on your behalf or reimbursements.  If Verifone terminates
your employment for cause or if you voluntarily resign your employment within
one (1) year after your relocation to California, you agree to return to
Verifone any such reimbursed relocation expenses paid on your behalf or to you.


Your hire package includes services from the Graebel International Relocation
Group to assist with coordinating with the most efficient relocation to
California.  Relocation benefits available to you include packing and shipping
of your household goods/vehicles from Texas to California (subject to normal and
customary list of allowable items for shipping), temporary storage of household
goods in California for up to 6 months, relocation airfare and final trip costs,
temporary living assistance while you look for appropriate long-term housing,
and home sale / home purchase cost assistance.  Temporary living assistance will
be provided for up to 6 months, or a total of $50,000 (and subject to the
maximum cap on your package). Once your offer is accepted, we will connect you
with a Graebel relocation consultant to coordinate with you on your relocation
needs. 


In addition to your salary, you and your qualified dependents will be eligible
to receive customary employee benefits that Verifone provides to employees in
comparable positions as the position being offered to you.  Most of these
benefits take effect on your first day of employment with Verifone.  These
comprehensive benefits include medical, dental, life, and disability plans. 
With a few restrictions and eligibility requirements, additional benefits
include:
•
Paid Company Holidays

•
Paid Flexible Time Off (FTO)

•
401(k) Retirement, Savings, and Investment Plan

•
Education Reimbursement Plan



Verifone desires to attract and retain individuals who meet our high standards
of performance and conduct. However, Verifone cannot guarantee that you will be
employed for any specific length of time. Except as provided herein, your
employment will be at will, and may be terminated at any time by either you or
Verifone. We will work closely with you to ensure that you understand our
performance and productivity expectations. Please note that Verifone may modify
the terms, conditions, duties, compensation and benefits associated with your
employment at any time in its sole discretion, except to the extent such
compensation and benefits are vested.


As a Verifone employee, you will be expected to abide by Verifone’s policies and
procedures which are posted on our internal company website. Acceptance of
employment with Verifone will indicate your agreement to be bound by all terms
of Verifone’s policies and procedures. In the event of any dispute or claim
relating to or arising out of this agreement, our employment relationship, or
the termination of our employment relationship (including, but not limited to,
any claims of wrongful termination or age, gender, disability, race, or other
discrimination or harassment), you and Verifone agree that all such disputes and
claims shall be fully, finally, and exclusively resolved by binding arbitration
conducted by the American Arbitration Association (“AAA”) in Santa Clara County,
California (unless we mutually agree to a different location). You and the
Verifone each expressly waive their respective rights to have such disputes
tried by a court or jury. The arbitration will be conducted by a single
arbitrator appointed by the AAA in accordance with the AAA’s then-current rules
for the resolution of employment disputes, which can be reviewed at www.adr.org.


In your work for Verifone, you will be expected not to use or disclose any
confidential information, including, but not limited to, trade secrets of any
former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry, which is otherwise
legally in the public domain, or which is otherwise provided or developed by
Verifone. You agree that you will not bring onto Verifone’s premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent that you
have disclosed to Verifone any contract you have signed that may restrict your
activities on behalf of Verifone.

VERIFONE, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.Verifone.com



--------------------------------------------------------------------------------

[robsenglenofferletter_image1.gif]



As a condition of employment, you must also comply with the enclosed Patent and
Confidential Information Agreement, which prohibits unauthorized use or
disclosure of Verifone proprietary information. Please sign and return this
document along with the signed offer letter.


This offer is contingent upon successful completion of a background
investigation including criminal history and identity check and subject to your
submission of an I-9 form and satisfactory documentation regarding your
identification and right to work in the United States, no later than three
working days after your employment begins.


Please indicate your acknowledgement and acceptance of the offer set forth in
this letter by signing, dating, and returning a signed copy of this offer
letter, together with a signed copy of the enclosed Patent and Confidential
Information Agreement, to me no later than 5:00pm Pacific time on November 19,
2014 (if not so returned by that date, this offer will expire).


Glen, we look forward to having you as a member of the Verifone team and to
developing a mutually beneficial working relationship.


Sincerely,








Todd Shaw
Chief Human Resources Officer
Verifone, Inc.




Acknowledged and Accepted by:


/s/ Glen Robson                11/16/2014        1/19/2015
_______________________ ___________ _________________________
Glen Robson     Date             Employment Start Date



VERIFONE, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.Verifone.com

